       Case 9:19-cv-00012-DWM Document 29 Filed 04/24/19 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


350 MONTANA, MONTANA                             CV 19–12–M–DWM
ENVIRONMENTAL INFORMATION
CENTER, SIERRA CLUB,
WILDEARTH GUARDIANS,
                                                       ORDER
                Plaintiffs,

       vs.

DAVID BERNHARDT, et al.,

                Defendants,

       and

SIGNAL PEAK ENERGY, LLC,

                Defendant-Intervenor.


      The parties having submitted a joint proposed case management plan (Doc.

28) in the above-captioned matter,

      IT IS ORDERED that the following schedule will govern all further

proceedings:

      File administrative record                May 30, 2019

      Motions to complete or supplement
      administrative record                     June 7, 2019
        Case 9:19-cv-00012-DWM Document 29 Filed 04/24/19 Page 2 of 3



      Plaintiffs’ motion for summary
      judgment and brief (8,000 words)               June 28, 2019

      Defendants and Defendant-
      Intervenor’s combined cross-motions
      for summary judgment and
      responses (8,000 words)                        July 29, 2019

      Plaintiffs’ combined reply and
      response (8,000 words)                         August 12, 2019

      Defendants and Defendant-
      Intervenor’s replies (5,000 words)             August 30, 2019

This schedule is not subject to revision absent a Court order. Motions to continue

will be granted only upon a showing of good cause. Local Rule 7.1 governs the

briefing schedule and word limits for all motions that are not specifically discussed

in this Order. The filing of such motions will not stay this Order’s deadlines.

      The parties are advised that there will be no separate briefing to address

remedies. Accordingly, the parties shall address remedies in their summary

judgment briefs.

      IT IS FURTHER ORDERED that within two days of filing their summary

judgment briefs according to the schedule set forth above, the parties shall

conventionally file a thumb drive or CD that contains PDF versions of the brief

and relevant portions of the administrative record. The citations in the brief shall

be hyperlinked to the relevant pages in the administrative record.




                                           2
       Case 9:19-cv-00012-DWM Document 29 Filed 04/24/19 Page 3 of 3



      IT IS FURTHER ORDERED that in all filings with the Court, the parties

shall not use acronyms except for the following commonly understood acronyms in

record review cases: NEPA, NFMA, APA, ESA, EIS, and EA.

      DATED this 24th day of April, 2019.




                                      3
